[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO MOTION FOR ARTICULATION
Summary judgment was granted because the plaintiff, Ronald Fields, concedes that he did not send the written notice required by General Statutes § 8-67. The plaintiff claims that the defendant, the Housing Authority of the city of Stamford, had actual notice of his fall and injuries in a variety of ways other than by written notice, and therefore the statutory notice is not required..
This is not a case where there is a dispute about the timeliness of notice where one could argue that there were genuine issues as to material facts, because in this case there was no written notice as required by the statute. "Section 8-67
did not create liability where none existed; rather, it provides for procedural limitations on the ability to recover on a cause of action already available. As such it is a condition subsequent to recovery that may be specially pleaded by a defendant to bar recovery." White v. Edmonds, 38 Conn. App. 175, 184, 659 A.2d 748
CT Page 3244 (1995). Recovery in this case is barred by the lack of the required statutory notice.
Dated at Stamford, Connecticut, this 3rd day of March, 2000
William B. Lewis, Judge